Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in reply to application filed 6/22/2020.
Claims 1-16 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/30/2020, 10/25/2021 and 6/30/2022 have been considered and initialed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 12 recites, “... a provisioning module, operating on a second mobile computing device...”, “...an entry module, operating on the second mobile computing device...”, a notification module, operating on the second mobile computing device...”  However, applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. Examiner was not able to find support for “... a provisioning module, operating on a second mobile computing device...”, “...an entry module, operating on the second mobile computing device...”, a notification module, operating on the second mobile computing device...”  in applicant’s disclosure which supports an algorithm, (or computer or software) for preforming the claimed steps. Applicant’s disclosure generally teaches, “¶22: “...a provisioning module for activating a portable digital guide; an entry module running on a portable device for identifying and checking-in visitors; and a notification module for notifying venue workers...and to notify at least one of the venue workers to retrieve the digital guide and to meet the visitor where the visitor is expected to enter the venue....”. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. As such, applicant is required to remove the claim limitation(s) or specifically point out in the specification where the limitations are disclosed. The respective dependent claims do not remedy this flaw therefore they are also rejected. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-16 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: 
Claim 1 recites in part, “...a network; a server in communication with the network; a mobile computing device to be carried by a visitor to a non-profit venue, the mobile computing device in communication with the server via the network, wherein an information technology platform determines personalized information about the visitor; and a recommendation engine associated with the server, wherein the recommendation engine is to receive the personalized information about the visitor and to output a suggestion for a personalized experience for the visitor, wherein the information technology platform conveys the suggestion for the personalized experience to the mobile computing device of the visitor, wherein the personalized experience is to encourage philanthropic activity; and a ticketing system to generate credentials for authorizing entry of the visitor into the non-profit venue, wherein the generated credentials are selected based in part on a stored association between a datum among the personalized information about the visitor and a non-profit venue location for which the generated credentials authorize entry....” 
Claim 12 recites in part, “... -79-Attorney Docket: 15077-000001/US/COD a mobile application module operating on a first mobile computing device carried by a visitor that communicates with one or more wireless beacons or tracking systems proximate to a non-profit venue while the visitor is at least one of traveling to the non-profit venue and queueing to enter the non-profit venue; a provisioning module, operating on a second mobile computing device, for activating a portable digital guide; an entry module, operating on the second mobile computing device, for identifying and checking in visitors; and a notification module, operating on the second mobile computing device, for notifying a non-profit venue worker, wherein the notification module is to automatically notify the provisioning module to provision an available digital guide by pre-filling the available digital guide with personalized visitor information, and to notify at least one of the non-profit venue workers to retrieve the digital guide and to meet the visitor at an entry location where the visitor is expected to enter the non- profit venue....”
The underlined limitations above demonstrate independent claims 1 and 12 are directed toward the abstract idea for conveying a suggestion for a personalized experience at a venue, generating credentials and provisioning a digital guide in a computing environment. Applicant’s specification emphasizes a process for identifying, meeting and checking- in visitors traveling to a venue, and personalizing an experience for visitors /guests of a museum, zoo or other non-profit venue
Claim 1 is considered an abstract idea because the limitations as claimed “...determines personalized information about the visitor ...receive the personalized information about the visitor ... output a suggestion for a personalized experience for the visitor... wherein the personalized experience is to encourage philanthropic activity ...generate credentials for authorizing entry of the visitor into the non-profit venue,...” pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; (ii) Certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to  “...determines personalized information about the visitor ...receive the personalized information about the visitor ... output a suggestion for a personalized experience for the visitor... wherein the personalized experience is to encourage philanthropic activity ...generate credentials for authorizing entry of the visitor into the non-profit venue,...” which can be considered an observation, evaluation, judgment, opinion which can be done by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [“a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system”], the limitations are merely using the computing components as a tool to perform the steps. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of abstract ideas (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) since the steps for “...determines personalized information about the visitor ...receive the personalized information about the visitor ... output a suggestion for a personalized experience for the visitor... wherein the personalized experience is to encourage philanthropic activity ...generate credentials for authorizing entry of the visitor into the non-profit venue,...” are directed to marketing; or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Claim 12 is considered an abstract idea because the limitations as claimed “..a visitor that communicates with ... a non-profit venue while the visitor is at least one of traveling to the non-profit venue and queueing to enter the non-profit venue; ...identifying and checking in visitors;... notifying a non-profit venue worker, ... to provision an available digital guide ... and to meet the visitor at an entry location where the visitor is expected to enter the non- profit venue....”,  pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; (ii) Certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to “..a visitor that communicates with ... a non-profit venue while the visitor is at least one of traveling to the non-profit venue and queueing to enter the non-profit venue; ...identifying and checking in visitors;... notifying a non-profit venue worker, ... to provision an available digital guide ... and to meet the visitor at an entry location where the visitor is expected to enter the non- profit venue....”,  which can be considered an observation, evaluation, judgment, opinion which can be done by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [“a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module”], the limitations are merely using the computing component as a tool to perform the steps. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of abstract ideas managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) since the steps for “..a visitor that communicates with ... a non-profit venue while the visitor is at least one of traveling to the non-profit venue and queueing to enter the non-profit venue; ...identifying and checking in visitors;... notifying a non-profit venue worker, ... to provision an available digital guide ... and to meet the visitor at an entry location where the visitor is expected to enter the non- profit venue....” are directed to marketing; or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements  of claim 1 [“a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system”],and claim 12, [“a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module”], merely provide an abstract-idea based solution using “a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system” [claim 1], and  “a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module” [claim 12],  for (determining, receiving, conveying, generating), and (communicating, identifying, checking, notifying), and data gathering/analysis and merely to provide instructions for organizing human interactions, and to implement the abstract idea recited above utilizing claim 1 [“a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system”],and claim 12, [“a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module”], as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 1 and 12 fail to operate the recited claim 1 [“a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system”],and claim 12, [“a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module”],  (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for conveying a suggestion for a personalized experience at a venue, generating credentials  and provisioning a digital guide in a computing environment —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions (determining, receiving, conveying, generating), and (communicating, identifying, checking, notifying), such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). 
Dependent claims 2-11 and 13-16 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-11 and 13-16 recite additional data gathering and processing steps (selecting, delivering, presenting, selecting, accessing, creating, providing ).  For example dependent claims 2, 3 and 6 recite in part, “…wherein the credentials are selected from, “...wherein the mobile tickets are selected from…”, and “...wherein the biometric data is selected from...”;  claim 4 recites in part, “...wherein the credentials are delivered to the visitor via....”; claim 5 recites in part, “...wherein the credentials are presented to...”; claim 7 recites in part, “...wherein the behavioral data is...”; claim 8 recites in part, “...further comprising a mobile application for...”; claim 9 recites in part, “...further comprises a web client...”; claim 10 recites in part, “...further comprising an application programming interface...”; claim 11 recites in part, “...further comprising a software development kit...”; claim 13 recites in part, “...wherein the non-profit venue is...”; claim 14 recites in part, “...wherein the notification module is...”; claim 15 recites in part, “...wherein the tracking system includes...”; claim 16 recites in part, “...wherein the local proximity detection system includes...”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components.
The additional elements in the dependent claims only serves to further limit the abstract idea utilizing, claim 1 [“a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system”],and claim 12, [“a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module”], as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements claim 1 [“a network”, “a server”, “a mobile computing device”, “an information technology platform”, “a recommendation engine”, “a ticketing system”],and claim 12, [“a mobile application module”, “first mobile computing device”, “a provisioning module”, “second mobile computing device”, “entry module”, “notification module” provisioning module”], amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
Further, the additional elements including applicant’s “provisioning module”, “entry module”, “notification module” provisioning module” amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. In this case, the provisioning module, entry module, notification module, provisioning module are generically used to further process visitor information and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the specification only generally recites “a provisioning module”, “entry module”, “notification module” provisioning module” —see ¶22: “...a provisioning module for activating a portable digital guide; an entry module running on a portable device for identifying and checking-in visitors; and a notification module for notifying venue workers, wherein the notification module is to automatically notify the provisioning module to provision an available digital guide by pre- filling the available digital guide with personalized visitor information, and to notify at least one of the venue workers to retrieve the digital guide and to meet the visitor where the visitor is expected to enter the venue...”; and ¶188: “....The methods and/or processes described above, and portions associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general- purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device...”; the addition elements are merely used generically to further process/analyze/compare received visitor data via common computing components. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
As detailed above, independent claims 17 and 24 are also considered abstract, as there is no inventive concept in the claim(s) and thus they are ineligible.
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for conveying a suggestion for a personalized experience at a venue, generating credentials and provisioning a digital guide. Hence, claims 1-16 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi et al., US Patent Application Publication No US 2019/0095454 A1, in view of Okum, International Publication No WO 00/21009.
With respect to claim 1, 
Sahadi discloses, 
a network; a server in communication with the network; (Fig 1, ¶32-¶35; ¶33: “...system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”;¶92: “...FIG. 8 illustrates an exemplary computing system 800 that may be used to implement some aspects of the subject technology. For example, any of the computing devices, computing systems, network devices, network systems, servers, and/or arrangements of circuitry described herein may include at least one computing system 800, or may include at least one component of the computer system 800...”) 
a mobile computing device to be carried by a visitor to a non-profit venue, the mobile computing device in communication with the server via the network, (Fig 1, ¶19: “...These and other locations are collectively referred to throughout this disclosure interchangeably as “venues,”, “areas,” or “locations,” and reference to any of the foregoing should be understood to encompass one or more of these, except where context indicates otherwise. Such locations, areas, or venues are hosted by parties such as commercial enterprises, non-profit entities, educational entities, and federal, state and municipal governments, collectively referred to herein as “hosts,” “managers,” or “owners.”...”;¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices...front-end devices 135 may include any one of the data sources 105 providing the information 140 to the app server 125, such as one of the mobile/wearable devices 110, one of the points of exit/entry 115, one of the points of sale 117, or one of the databases 120...”)
wherein an information technology platform determines personalized information about the visitor; (¶5: “...receiving, from a mobile device associated with the first venue attendee, a location of the mobile device associated with the first venue attendee. The method also includes retrieving a plurality of venue attendee profiles...  wherein each venue attendee profile identifies a plurality of traits about one of the plurality of venue attendees... retrieving locations of a plurality of points of interest located within the predetermined event venue area...”; ¶19; ¶21: “...methods and systems for developing and managing a user profile or identity, such as based on demographic factors, past history, and user behavior, such as to enable provision of personalized experiences, recommendations, itineraries and communications...”;¶29: “...application servers 125 can ingest, normalize and process data collected from mobile devices 110 and various POS or POE terminals 115. Types of information 140 gathered from data sources 105 and processed by back-end application servers 125 are generally inclusive of identity information such as user profiles, customer relationship management (CRM) data, entitlements, demographics, reservation systems and social media sources like Pinterest™ and Facebook™ data. Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes proximity/location information gathered using GNSS receivers such as Global Positioning System (GPS) receivers of mobile/wearable devices 100 and/or via proximity between mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, Wi-Fi, radio). Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”;¶30: “...Mobile and wearable devices 110 can execute applications via processors that make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information 140 to the application server(s) 125. The customer engagement data/information 140 may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map, and other information...”; ¶30, ¶46, ¶47: “...user profile can also account for user interests...interests can also be inferred...”; ¶49: “.... The EaaS platform 230 may also create, manage, and consume information from various user profiles/identities 242, each of which may contain various identity, demographic, psychographic, geographic, historical, transactional, relational, social, personality, or other information that may indicate a user's likely preferences, relationships (such as membership in a family social group, business group, or other group), or the like. In the context herein, the term “user” may refer to a venue attendee or a user of a particular mobile/wearable device 110 and/or front-end device 135...”)
and a recommendation engine associated with the server, wherein the recommendation engine is to receive the personalized information about the visitor and to output a suggestion for a personalized experience for the visitor, (¶45: “...Recommendations of experiences or points of interest (POI) may be made based on user's location, on estimated time for the user to travel to the point of interest, on wait times at the point of interest, on queue lengths at the point of interest, on popularity of the experience/POI, on the user never having been to the experience/POI before, on the user having been to the experience/POI more than a predetermined number of times already (indicating that the user likes the experience/POI), on expected weather at the point of interest, on the experience or point of interest being related to something that the user likes according to profile information concerning the user, on the experience or point of interest being unrelated to something that the user dislikes according to profile information concerning the user, on the type of experience/POI, on an amount of time since the was last at an experience/POI of the same type exceeding a predetermined period of time, on inventory at the POI, or some combination thereof...”;¶46: “...the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue...”; ¶49: “...The EaaS platform 230 may also include a recommendation engine 240 for recommending experiences or points of interest (POI) or aspects of experiences, either directly to a visitor or to personnel of a host, such as to assist in assembling experiences or to assist staff in guiding visitors to favorable experiences...”)
wherein the information technology platform conveys the suggestion for the personalized experience to the mobile computing device of the visitor, (¶48: “...The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”; ¶55: “..he EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content...”;¶63: “...The itinerary 304 can also be repeatedly updated based on available assets 312 (such as what attractions are open and have reasonable wait times in the proximity of the user at a given time), the user's current state (such as whether the user expresses hunger, thirst, fatigue, or the like, or such factors are inferred based on history), information about the user's group (such as locations and itineraries of the group), recommendations for the user (such as described in connection with the recommendation engine, including appropriate recommendations for the immediate time and location as well as recommendations for later experiences. The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map...”)
and a ticketing system to generate credentials for authorizing entry of the visitor into the non-profit venue,(¶21: “...the platform may include methods and systems for developing and managing a user profile or identity, such as ...ticketing and entitlement management systems, reservations systems...”; ¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary)...”;¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience), entitlements (such as tickets, reservations, coupons, discounts, passes (including line skipping passes) and the like, as well as bar codes, QR codes, or other information needed to redeem an entitlement or undertake an experience)...”)
 wherein the generated credentials are selected based in part on a stored association between a datum among the personalized information about the visitor and a non-profit venue location for which the generated credentials authorize entry.(¶61: “...For each venue or sub-venue, an in-venue itinerary 304 can be generated, which in examples can be a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user 320, as well as based on other information, such as from various third party data sources 340, which can include information about entitlements (such as tickets the user can have already obtained to particular attractions or events, reservations the user can have already made, and the like), information about expressed preferences, interests, or plans, information about climate and weather, and many other items...”;¶65: “...Completed experiences can be recorded on the itinerary, prompting directions (such as messages or elements on a map, such as routing information) for the next itinerary item, allowing the progression through a series of locations, points of interest and the like on the itinerary. As noted, changes in the venue, in the user's state, and other factors can lead to changes in the itinerary, which can be managed automatically in the platform, can be managed by the user (such as by setting or approving items on the user's mobile phone), and can be managed for the user by the experience provider, such as using the live experience development application 352...”)
Sahadi discloses all of the above limitations, Sahadi does not distinctly describe the following limitations, but Okum however as shown discloses
wherein the personalized experience is to encourage philanthropic activity; (Fig. 1- Fig 5, see at least claim 1, page 8, lines 12-page 9, line 14 ;page 10 lines 14, 15; page 13, lines 14-22; page 14 lines 9-20, where Okum teaches a virtual funding device (VFD)....donation prompter...donation display panel... an LCD indicating a suggested donation amount; "Will you please donate 3_ pennies to The Ronald McDonald House; and that a donee key lists nonprofit organizations and charities that are nationally known recognized and trusted to initially attract customers to this method of donating, and page 15 lines 10-24 3, page 18, lines 1-2, where Okum also teaches that the display panel provides informative text describing a location in the establishment where information regarding the administration of the donated funds my be obtained, in the form of a brochure...”)
Sahadi discloses a method/system for managing and generating personalized recommendations for a user within a venue based on a plurality of factors. Okum teaches donation collection and processing system for enabling users to donate to non-profit organizations. Sahadi and Okum are directed to the same field of endeavor since they are related to communication and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform of Sahadi with the donation collection and processing techniques of Okum since it allows for attracting visitors/patrons/customers to donating to charities of their choice via a fundraising system (Abstract, Figs 1-5, page 10, lines 14, 15, page 14, lines 9-20).

With respect to claim 2,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the credentials are selected from a group consisting of passcodes, tangible media tokens, E-tickets, mobile tickets, biometric data, behavioral data and combinations thereof (¶21: “...The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others; ¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary). The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables...”;¶48: “...tickets....passes... bar codes, QR codes...¶61: “...For each venue or sub-venue, an in-venue itinerary 304 can be generated, which in examples can be a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user 320, as well as based on other information, such as from various third party data sources 340, which can include information about entitlements (such as tickets the user can have already obtained to particular attractions or events, reservations the user can have already made, and the like), information about expressed preferences, interests, or plans, information about climate and weather, and many other items...”)

With respect to claim 3,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the mobile tickets are selected from a group consisting of a mobile barcode, a QR code, an Aztec barcode, Near Field Communication (NFC), Bluetooth low energy and combinations thereof(¶48: “...The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience), entitlements (such as tickets, reservations, coupons, discounts, passes (including line skipping passes) and the like, as well as bar codes, QR codes, or other information needed to redeem an entitlement or undertake an experience), information about goods and services (such as packages of foods and beverages that can be ready for the visitor upon arrival), itinerary information (such as indicating time and place for the experience, wait time information, and the like), directional or navigation information, pricing information, and the like...”)

With respect to claim 4,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the credentials are delivered to the visitor via mail, e-mail, text message, or a mobile application. (¶48: “.... The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”)

With respect to claim 5,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the credentials are presented to the information technology platform by transferring a tangible media token, electronic communication, display, biological presence or behavioral manifestation of the visitor. (¶43: “...he mobile device 220 can include a mobile beacon 224. The mobile device 220 can also connect to a wearable device 222 and can access the itineraries 228, such as to present an itinerary of a user or group on the device. The mobile device 220 can also connect to the EaaS Platform 230, the dynamic venue map 202, the location systems infrastructure 204 and the EaaS SDK 250 to provide and receive data necessary to manage an experience, to receive and redeem entitlements, to communicate about experiences, to receive recommendations, to receive itineraries, and the like. In additional aspects of the present teachings, the mobile device 220 or wearable device 222 can connect to the location systems infrastructure 204, such as using the indoor navigation infrastructure 208 or using other location capabilities, such as global positioning system (GPS) or cellular triangulation, so that the host can maintain precise understanding of the user's location at all times...”;¶44: “...The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables...”)
With respect to claim 6,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the biometric data is selected from the group consisting of a biological image; a fingerprint; genetic data; a palm print; palm veins; an iris image; a retina image; a scent; heart rhythm; and voice data.(¶30: “...Processors and sensors associated with a wearable can gather, process, display, and transmit and receive information, including location information, motion information and physiological information, among many other types...”;¶100: “...peripheral device(s) 880 may include a modem, a router, an antenna, a printer, a bar code scanner, a quick-response (“QR”) code scanner, a document/image scanner, a visible light camera, a thermal/infrared camera, an ultraviolet-sensitive camera, a night vision camera, a light sensor, a battery, a power source, or some combination thereof...”)

With respect to claim 7,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the behavioral data is selected from the group consisting of a gesture, typing rhythm, gait and combinations thereof.(¶45: “...Recommendations of experiences or points of interest (POI) may be made based on user's location, on estimated time for the user to travel to the point of interest, on wait times at the point of interest, on queue lengths at the point of interest, on popularity of the experience/POI, on the user never having been to the experience/POI before, on the user having been to the experience/POI more than a predetermined number of times already (indicating that the user likes the experience/POI), on expected weather at the point of interest, on the experience or point of interest being related to something that the user likes according to profile information concerning the user, on the experience or point of interest being unrelated to something that the user dislikes according to profile information concerning the user, on the type of experience/POI, on an amount of time since the was last at an experience/POI of the same type exceeding a predetermined period of time, on inventory at the POI, or some combination thereof. Recommendations of experiences and related points of interest may be made based on such information concerning more than one user as well, so that when a family is traveling together, for example, the likes and dislikes of each member of the family (and other information as discussed above concerning each member of the family) can be taken into account to find optimal recommendations of experiences and points of interest...”; ¶48: “...a visitor's current state (such as a level of energy or fatigue such as indicated by past activity (such as participation in physical exertion during hot weather)) or by tracking (such as by a wearable activity monitor) or a current mood (such as indicated by user survey), or by an indicator (such as from a physiological monitor or facial recognition facility), or the like, or any of a wide variety of other elements that reflect the state or context of the visitor. The context engine 243 may include automated elements, such as a machine learning facility, for automatically determining, or predicting, a user's context, which may optionally be trained via a human-generated training set and optimized based on feedback, such as indicators of the actual context of a visitor or indicators of particular factors used to determine that context. For example, visitors might provide feedback about energy levels, mood, or interest that may be used to refine machine-learning models that infer such factors based on other factors, such as time of day, weather, the consumption foods, and the like...”)

With respect to claim 8,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising a mobile application for accessing the information technology platform by the visitor or by a prospective visitor. (Fig. 1, ¶25, ¶29: “...a system architecture for personalizing journeys and itineraries.... system 100 of FIG. 1 includes an ecosystem of data sources 105 such as mobile devices and/or wearable devices 110, point-of-entry/-exit (POE) terminals 115, point-of-sale (POS) terminals 117, and databases 120. Communicatively coupled to data sources 105 are back-end application servers 125. In system 100, application servers 125 can ingest, normalize and process data collected from mobile devices 110 and various POS or POE terminals 115...”;¶32: “..Processing and normalization results may also be delivered to front-end applications (and corresponding application servers) that allow for the deployment of contextual experiences and provide a network of services to remote devices..”; ¶33: “..The present system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”)

With respect to claim 9,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising a web client for accessing the information technology platform by the visitor or by a prospective visitor (¶32: “...Processing and normalization results may also be delivered to front-end applications (and corresponding application servers) that allow for the deployment of contextual experiences and provide a network of services to remote devices ...”; ¶33: “...The present system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”;¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices. It should be noted that each of these external devices may be used to gather information about one or more consumers at a particular location during a particular time. Thus, a device that is providing information to a customer on the front-end (i.e., a front-end device 135) such as a mobile device executing an application or a specially designed wearable can also function as a data source 105 as described above. In some cases, front-end devices 135 may include any one of the data sources 105 providing the information 140 to the app server 125, such as one of the mobile/wearable devices 110, one of the points of exit/entry 115, one of the points of sale 117, or one of the databases 120...”)

With respect to claim 10,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising an application programming interface. (¶29: “...FIG. 1 illustrates a system architecture for personalizing journeys and itineraries...The system 100 of FIG. 1 includes an ecosystem of data sources 105 such as mobile devices and/or wearable devices 110, point-of-entry/-exit (POE) terminals 115, point-of-sale (POS) terminals 117, and databases 120. Communicatively coupled to data sources 105 are back-end application servers 125. In system 100, application servers 125 can ingest, normalize and process data collected from mobile devices 110 and various POS or POE terminals 115...Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”; ¶30: “..Mobile and wearable devices 110 can execute applications via processors that make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information 140 to the application server(s) 125....”; ¶33: “....The present system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”; ¶37: “.., a device that is providing information to a customer on the front-end (i.e., a front-end device 135) such as a mobile device executing an application or a specially designed wearable can also function as a data source...”) Applicant’s disclosure generally teaches, ¶47: “...In embodiments, the information technology platform further comprises: an application programming interface. In embodiments, the information technology platform further comprises: a software development kit for creating applications for the platform. ..”.Examiner interprets the application servers of Sahadi as teaching applicant’s application program interface.
With respect to claim 11,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising a software development kit for creating applications for the platform. (¶33: “...The present system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”)
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, in view of Paleja et al., International Publication No WO 2016/081626 A1.
With respect to claim 12,
Sahadi discloses,
a mobile application module operating on a first mobile computing device carried by a visitor that communicates with one or more wireless beacons or tracking systems proximate to a non-profit venue while the visitor is at least one of traveling to the non-profit venue and queueing to enter the non-profit venue; (¶19: “...These and other locations are collectively referred to throughout this disclosure interchangeably as “venues,”, “areas,” or “locations,” and reference to any of the foregoing should be understood to encompass one or more of these, except where context indicates otherwise. Such locations, areas, or venues are hosted by parties such as commercial enterprises, non-profit entities, educational entities, and federal, state and municipal governments, collectively referred to herein as “hosts,” “managers,” or “owners.” ...”;¶21: “..the platform may include methods and systems for developing and managing a user profile or identity, such as based on demographic factors, past history, and user behavior, such as to enable provision of personalized experiences, recommendations, itineraries and communications...”;¶22: “....determining that a user has entered a managed location by a computing device and identifying user contacts within the venue. The methods further include transmitting messages and other content to computing devices associated with each user contact within the venue regarding the user within the venue. ..”;¶31: “...POE terminals 115 and POS terminals 117 alike may include or be connected to beacon devices using short-range wireless communication transceivers to communicate with the mobile and wearable devices 110 and thereby determine a location of the mobile and wearable devices 110 (or velocity, or heading, or other information 140 concerning the mobile and wearable devices 110) relative to known location of the beacon based on a known signal strength (and a known signal range at the known signal strength) of the beacon...”;¶57: “..The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. The computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses, as well as laptop and desktop computers, servers, and the like. In connecting to the computing devices of customers, cellular network and cloud network facilities can be employed to ensure interconnection...”;¶73: “...The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410, minimizing time they have to spend searching for an available parking space...”;¶74: “...The EaaS platform 130 detects when the father and son enter the theme park, by detecting that a beacon on the mobile phone of the father has entered the boundaries of the theme park. An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”; Fig 7, ¶90, ¶91)
activating a portable digital guide; (Fig 2- Fig 4, ¶7: “...storing locations of a plurality of points of interest located within the predetermined event venue area. The method also includes selecting a recommended point of interest from the plurality of points of interest based on identifying an indicator of positivity about the recommended point of interest corresponding to the second venue attendee, wherein the recommended point of interest is within a predetermined range of the location of the mobile device associated with the first venue attendee. The method also includes sending at least the recommended point of interest to the mobile device associated with the first venue attendee...”;¶48: “..The EaaS platform 130 detects when the father and son enter the theme park, by detecting that a beacon on the mobile phone of the father has entered the boundaries of the theme park. An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”;¶50: “...Embodiments of the sales activation engine 244 may include automation, including machine learning, to automate the recommendation or assembly of items for sale, such as by using a training set that is created by human personnel and subsequently optimized based on feedback metrics, such as metrics on actual sales of goods and services, metrics on profitability, and the like. Rules from the rules engine 245 may be used to govern the use of the sales activation engine 244, such as rules prohibiting certain types of sales activation (e.g., “do not run more than 5 sales promotions per visitor per day” or “promote item X to all visitors today”). Output from the sales activation engine 244 may include direct messages to visitors promoting items, as well as content for the assembly layer 234, such as content indicating what goods or services should be packaged or promoted with a recommended experience...”;¶55: “..The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content, delivering entitlements, redeeming entitlements, tracking user location, delivering sponsored content, and the like..”;.¶56: “...The EaaS platform 230 may use and integrate the dynamic venue map 202, such as presenting the map on a user device to show the venue, to guide visitors to experiences, to show content about points of interest, to show offers or promotions, to show sponsored content, or the like. The dynamic venue map 202 may also be used as an interface for experience developers, such as using the SDK or the development application, where staff of a host may see where a visitor is located, see nearby points of interest, see inventory levels and the like, to help a staff member determine an experience to recommend or provide information to a visitor about an available experience...”;¶59: “...Available experiences can be delivered by optional push notifications or can be made available to be pulled, such as by interactions with a dynamic venue map 202, by searching (such as using a mobile device), or the like. Recommendations can be sent by server 125 to a staff member or to the guest...”;¶60: “..FIG. 3 illustrates information flow for real-time management of experiences and personalized itineraries. The information flow 300 of FIG. 3 more specifically shows connections (each optionally bidirectional) between different types and/or sources of information that ultimately are used to produce a personalized itinerary 302/304 for a user 320. In relation to FIG. 1, any of the sources of information 140 discussed with respect to FIG. 3 may be among any of data source(s) 105 identified in FIG. 1 and/or may be stored at the app server(s) 125 itself....”;.¶74: “..The EaaS platform 130 detects when the father and son enter the theme park, by detecting that a beacon on the mobile phone of the father has entered the boundaries of the theme park. An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”;.¶79: “...the dynamic map location of the Roller Coaster A 402 on the dynamic/live venue map 400 turned green, indicating there was no line at the Roller Coaster A 402. Since there was no line at the Ferris wheel 406, the father and son decided to ride the Roller Coaster A 402 after lunch, rather than ride roller coaster B 404...”; ¶80: “...the real time management of highly personalized experiences of customers can coordinate the managed location to guide patrons to proper surface parking, garages, parking trams, or other forms of transportation that can be used...The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. The computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses, as well as laptop and desktop computers, servers, and the like. In connecting to the computing devices of customers, cellular network and cloud network facilities can be employed to ensure interconnection...”; Fig 9, Fig 10, ¶108) Examiner interprets at least the EaaS platform detecting in-venue personal itinerary, including a dynamic/live venue map and interface as taught by Sahadi as teaching applicant’s portable digital guide).
identifying and checking in visitors; (¶31: “...o FIG. 1, the POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue. POE terminals 115 may provide data related to venue traffic flow, including entry and exit data that can be inclusive of time and volume. POE terminals 115 may likewise interact with mobile and wearable devices 110. POE terminals 115 and POS terminals 117 alike may include or be connected to beacon devices using short-range wireless communication transceivers to communicate with the mobile and wearable devices 110 and thereby determine a location of the mobile and wearable devices...”; ¶36: “...user location detection...”; ¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices. It should be noted that each of these external devices may be used to gather information about one or more consumers at a particular location during a particular time...”;¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary). The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables...”;¶55: “...The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content, delivering entitlements, redeeming entitlements, tracking user location, delivering sponsored content, and the like...”; ¶90: “...The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. )
and notifying a non-profit venue worker, (¶48: “..the experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”;¶56: “...The EaaS platform 230 may use and integrate the dynamic venue map 202, such as presenting the map on a user device to show the venue, to guide visitors to experiences, to show content about points of interest, to show offers or promotions, to show sponsored content, or the like. The dynamic venue map 202 may also be used as an interface for experience developers, such as using the SDK or the development application, where staff of a host may see where a visitor is located, see nearby points of interest, see inventory levels and the like, to help a staff member determine an experience to recommend or provide information to a visitor about an available experience. The dynamic venue map 202 may also be used for analytics, such as showing reports on various metrics that are associated with points of interest at a location such as numbers of visits, sales levels, yields per visitor, inventory levels, profitability, and many others...”; ¶57: “...The EaaS platform 230 may include a user interface, such as a corporate viewer user interface (UI) 254, which may comprise a user interface by which staff, such as executive staff of a host, may see data about various aspects of the EaaS platform 230, including metrics on experiences, visitors, visits, yields, and the like...”; ¶74: “...The EaaS platform 130 detects when the father and son enter the theme park, by detecting that a beacon on the mobile phone of the father has entered the boundaries of the theme park. An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park....”; ¶80: “...he real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. The computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses, as well as laptop and desktop computers, servers, and the like. In connecting to the computing devices of customers, cellular network and cloud network facilities can be employed to ensure interconnection...”)
provision an available digital guide by pre-filling the available digital guide with personalized visitor information (¶55: “...The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content, delivering entitlements, redeeming entitlements, tracking user location, delivering sponsored content, and the like...”;¶61-¶63; ¶66: “..The live experience development application 352 is used to generate a full journey personal itinerary 302 for the father to follow during the visit. The full journey personal itinerary 302 includes recommendations based on the personal user profiles 330 of the father and of the son...”;.¶73: “...the personalized itinerary map of FIG. 4 may include recommendations for and based on two users, to relate FIG. 4 back to the father/son example discussed with respect to FIG. 3. The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135 in the context of FIG. 1. The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. ..”’;¶107: “..Each user profile lists a number of traits about the corresponding venue attendee along with the photo 910/930/950. In FIG. 9, these each user profile lists the same traits about every venue attendee, but in other situations, different user profiles may list different types of traits, with some traits missing from certain user profiles and some additional traits listed in certain user profiles. In FIG. 9, the traits listed include first name, last name, age, age group, gender, hometown...”)
and to notify at least one of the non-profit venue workers to retrieve the digital guide and to meet the visitor at an entry location where the visitor is expected to enter the non- profit venue.(¶48: “..the experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”;.¶54: “...The EaaS platform 230 can connect to and use the itineraries 228, such as to provide experiences to be included in an itinerary and to take itinerary information as an input, such as to determine a next message to provide to a user...”; ¶55: “...The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content  delivering entitlements, redeeming entitlements, tracking user location, delivering sponsored content, and the like...”;¶64: “...The itinerary can show optional items as well as mandatory items (such as the designated meetup location for a group)...”; Fig 7, ¶88, ¶90: “...The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue....”)
One of ordinary skill in the art would have been motivated to combine the known techniques for delivering messages as taught by Sahadi to achieve the claimed invention (notify at least one of the non-profit venue workers to retrieve the digital guide and to meet the visitor at an entry location where the visitor is expected to enter the non- profit venue) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques for delivering messages into similar systems, hence resulting in an improved method/system for interacting with a mobile device  of a visitor or personnel of a host (¶48, ¶54, ¶55).
Sahadi discloses all of the above limitations, Sahadi does not distinctly describe a provisioning module, an entry module, or a notification module, but Paleja however, as shown discloses,
a provisioning module operating on the second mobile computing device (¶32: “...collaborative ticketing system... may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices...”;¶33: “... user device 112 may be any of a wide variety of computing devices, including personal computing devices, terminal computing devices, laptop computing devices, tablet computing devices, electronic reader devices, mobile devices (e.g., mobile phones, media players, handheld gaming devices, etc.), wearable devices with network access and program execution capabilities ...”;¶34: “... a  user device 112 may have various modules and components that facilitate or provide the features... including a display 300, such as a video output display to provide a graphical user interface,.. and a mobile ticketing application 114 to facilitate the various collaborative ticketing functions...”;Figs 5-8, ¶31, “..., the collaborative ticketing system 100 may include various modules, components, data stores, and the like to provide the ticketing, pricing, analysis, and other features... the collaborative ticketing system 100 may include: an offer generation module 200 to generate pricing and offers; an order management module 202 to process user interactions and configure orders; an invitation generation module 204 to generate and manage user-initiated or automatically-initiated event invitations...”; ¶93, Fig 12A-12C, “...mobile ticketing application 114 generates the displayed screens and views using information retrieved by the mobile application/device from the system 100...”; ¶117: “...a mobile ticketing application that runs on mobile devices of users, the mobile ticketing application providing a user interface that includes functionality for a user to browse events at local venues, select an event at a venue...”) Applicant’s disclosure generally teaches a provisioning module—see ¶22: “...provisioning module for activating a portable digital guide...”. Examiner interprets at least the collaborative ticketing system/event ticketing service including the various modules and components and mobile ticketing application to facilitate the various ticketing functions including generating display screens, mapping and the like of Paleja as teaching applicant’s provisioning module.
an entry module, operating on the second mobile computing device (¶33: “... user device 112 may be any of a wide variety of computing devices, including personal computing devices, terminal computing devices, laptop computing devices, tablet computing devices, electronic reader devices, mobile devices (e.g., mobile phones, media players, handheld gaming devices, etc.), wearable devices with network access and program execution capabilities ...”;¶34: “... a  user device 112 may have various modules and components that facilitate or provide the features...”; ¶35: “..., the venue kiosk 106 may include various modules components and data stores, such as a check-in module 404 to manage user check-ins..”)Applicant’s disclosure generally teaches an entry module—see ¶22: “...an entry module running on a portable device for identifying and checking-in visitors. Examiner interprets the check-in module of Paleja as teaching applicant’s entry module.
a notification module, operating on the second mobile computing device; wherein the notification module is to automatically notify the provisioning module (¶33: “... a messaging module 306 to receive notifications from the collaborative ticketing system 100...”;¶34: “... a  user device 112 may have various modules and components that facilitate or provide the features... messaging module 306 to receive notifications from the collaborative ticketing system 100, communicate with other users, and the like.. , a user device 112 may include fewer, additional, and/or alternative modules, components, and/or data stores...”; ¶111: “...The message may include a link to a browser-based interface provided by the collaborative ticketing system 100 (e.g., a link to a web page), a link to launch the application 114 on the recipient’s user device 112, etc...”).Applicant’s disclosures teaches at ¶22, “... a notification module for notifying venue workers, wherein the notification module is to automatically notify the provisioning module to provision an available digital guide by pre- filling the available digital guide with personalized visitor information, and to notify at least one of the venue workers to retrieve the digital guide and to meet the visitor where the visitor is expected to enter the venue. Examiner interprets at least the collaborative ticketing system including the various modules and components and messaging module receiving notifications from the collaborative ticketing system, to facilitate the various ticketing functions including communicating with others of Paleja as teaching applicant’s notification module.
Sahadi discloses a method/system for managing and generating personalized recommendations for a user within a venue based on a plurality of factors. Paleja teaches a collaborative ticketing system that manages various aspects of ticketing for events (e.g., movies, concerts, sporting events, and the like) using knowledge about the contacts, friends, and other social connections of system users. Paleja further discloses that the collaborative ticketing system may include various modules, components, data stores, and the like to provide the ticketing, pricing, analysis, and other features/services for facilitating the ticketing system. Sahadi and Paleja are directed to the same field of endeavor since they are related to providing and selecting an event at a venue associated with a user/visitor in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform of Sahadi with the collaborative ticketing techniques of Paleja since it allows for executing the features of the collaborative ticketing system including a mobile ticketing application, utilizing logical blocks, various modules, routines, and algorithm steps via a user mobile device (claim 1, ¶ 31-¶35).

With respect to claim 14,
Sahadi and Paleja disclose all of the above limitations, Sahadi further discloses,
wherein the notification module is to provide the non-profit venue worker with an image of the visitor and a name of the visitor, a coordinate of where the visitor is expected to enter the non-profit venue, (¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. ...itinerary information (such as indicating time and place for the experience,..”;¶64: “...The itinerary can show optional items as well as mandatory items (such as the designated meetup location for a group)...”; Fig 7, ...proximity to event location...¶89: “... the real time management of highly personalized experiences of customers can coordinate the managed location to guide patrons to proper surface parking, garages, parking trams...”;¶90: “... The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue...”; ¶107: “...Each user profile lists a number of traits about the corresponding venue attendee along with the photo 910/930/950... , the traits listed include first name, last name, age, age group, gender, hometown, occupation, recent location, the last time that the venue attendee has visited the venue...”)
 and at least one of a travel speed of the visitor and an estimated time of arrival of the visitor at the coordinate. (¶31: “...POE terminals 115 may provide data related to venue traffic flow, including entry and exit data that can be inclusive of time and volume. POE terminals 115 may likewise interact with mobile and wearable devices 110. POE terminals 115 and POS terminals 117 alike may include or be connected to beacon devices using short-range wireless communication transceivers to communicate with the mobile and wearable devices 110 and thereby determine a location of the mobile and wearable devices 110 (or velocity, or heading, or other information 140 concerning the mobile and wearable devices 110) relative to known location of the beacon based on a known signal strength (and a known signal range at the known signal strength) of the beacon....”)
 Paleja discloses,
a notification module, (¶33: “... a messaging module 306 to receive notifications from the collaborative ticketing system 100...”;¶34: “... a  user device 112 may have various modules and components that facilitate or provide the features... messaging module 306 to receive notifications from the collaborative ticketing system 100, communicate with other users, and the like.. , a user device 112 may include fewer, additional, and/or alternative modules, components, and/or data stores...”; ¶111: “...The message may include a link to a browser-based interface provided by the collaborative ticketing system 100 (e.g., a link to a web page), a link to launch the application 114 on the recipient’s user device 112, etc...”). Sahadi discloses a method/system for managing and generating personalized recommendations for a user within a venue based on a plurality of factors. Paleja teaches a collaborative ticketing system that manages various aspects of ticketing for events (e.g., movies, concerts, sporting events, and the like) using knowledge about the contacts, friends, and other social connections of system users. Paleja further discloses that the collaborative ticketing system may include various modules, components, data stores, and the like to provide the ticketing, pricing, analysis, and other features/services for facilitating the ticketing system. Sahadi and Paleja are directed to the same field of endeavor since they are related to providing and selecting an event at a venue associated with a user/visitor in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform of Sahadi with the collaborative ticketing techniques of Paleja since it allows for executing the features of the collaborative ticketing system including a mobile ticketing application, utilizing logical blocks, various modules, routines, and algorithm steps via a user mobile device (claim 1, ¶ 31-¶35).

With respect to claim 15,
Sahadi and Paleja disclose all of the above limitations, Sahadi further discloses,
wherein the tracking system includes a Radio Frequency (RF) beacon, an access point, an Indoor Positioning System (IPS), a Global Positioning System (GPS), a local proximity detection system, a Quick Response (QR) code scanning system, or an image recognition system. (¶29: “...Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes proximity/location information gathered using GNSS receivers such as Global Positioning System (GPS) receivers of mobile/wearable devices 100 and/or via proximity between mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio). Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”;¶36: “...Additional use cases may include phone-based, GPS, real-time location (latitude/longitude) measurements, phone geo-fence-real time notifications when a device is moving into or out of location regions, Wi-Fi positioning involving user location detection based on Wi-Fi signal strength (both active or passive), RFID/Near Field Communication (NFC), and cellular tower positioning involving wide range detection of user device location, which may occur at the metro-level...”; ¶49: “..The EaaS platform 230 can further include, connect to, or integrate with a context engine 243, which may be used to determine the context of a visitor at a given time and place...by tracking...”;¶55: “...The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for...tracking user location...”)

With respect to claim 16,
Sahadi and Paleja disclose all of the above limitations, Sahadi further discloses,
wherein the local proximity detection system includes at least one of a Near-Field Communication (NFC) system, a Wi-Fi system, an RF system, a cellular system, an Internet of Things (IoT) system, and a Bluetooth system.(¶29: “..Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes proximity/location information gathered using GNSS receivers such as Global Positioning System (GPS) receivers of mobile/wearable devices 100 and/or via proximity between mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio). Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”;¶35: “...The system 100 can measure location and proximity using hardware on a user device (e.g., GPS) or collect the data from fixed hardware and infrastructure such as Wi-Fi positioning systems and Radio Frequency ID (RFID) readers. An exemplary location and proximity implementation may include a Bluetooth low-energy or iBeacon beacon with real time proximity detection that can be correlated to latitude/longitude measurements for fixed beacon locations...”;¶36: “...Additional use cases may include phone-based, GPS, real-time location (latitude/longitude) measurements, phone geo-fence-real time notifications when a device is moving into or out of location regions, Wi-Fi positioning involving user location detection based on Wi-Fi signal strength (both active or passive), RFID/Near Field Communication (NFC), and cellular tower positioning involving wide range detection of user device location, which may occur at the metro-level...”)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, Paleja, in further view of view of Bermudez Rodriguez et al., US Patent Application Publication No US 2017/0193792 A1.
With respect to claim 13,
Sahadi and Paleja disclose all of the above limitations, Sahadi further discloses,
wherein the non-profit venue is at least one of a museum and a zoo (see at least ¶28: “...To use the example of a museum, the visitors' interests can be used to determine their likely path through the galleries in the museum...”; claim 17: “.... A system for managing visitor flow in a gallery of a museum...”).
Sahadi discloses a method/system for managing and generating personalized recommendations for a user within a venue based on a plurality of factors. Paleja teaches a collaborative ticketing system that manages various aspects of ticketing for events (e.g., movies, concerts, sporting events, and the like) using knowledge about the contacts, friends, and other social connections of system users. Paleja further discloses that the collaborative ticketing system may include various modules, components, data stores, and the like to provide the ticketing, pricing, analysis, and other features/services for facilitating the ticketing system. Sahadi and Paleja are directed to the same field of endeavor since they are related to providing and selecting an event at a venue associated with a user/visitor in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform of Sahadi with the collaborative ticketing techniques of Paleja and the system for managing visitor flow of Bermudez Rodriguez since it allows for identifying traffic patterns, visitors in an indoor space (museum) (claim 1, claim 17, ¶28).
Conclusion
References cited but not used:
Priness et al, US Patent Application Publication No US 20200272676 A1 “Characterizing a Place by Features of a User Visit”, relating to provide a personalized computing experience to a user based on a user-visit-characterized venue profile by determining user visits to a venue using the one or more sensor.
Dickinson et al., US Patent Application Publication No US 2016/0205358 A1, “Imaging Attendees at Event Venues”, relating to implementing an image and/or video-capture, processing and delivery system to obtain reaction images and videos of individuals at large events.
Perkowitz et al., US Patent Application Publication No US 2015/0170042 A1, “Recommendation Agent Using a Personality Model determined from Mobile Device Data”, relating to analyzing behavior data collected to automatically determine personality traits while collecting a variety of feedback from end users to improve models used by the recommendation agent or directly improve the recommendation agent.
Choi et al., Foreign Application, KR 20180057088-A, “Personal Information Apparatus and System for Sharing Map-Based user Creating Contents...”, relating to generating user-generated content by various interfaces by being linked to a digital map using coordinate information.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629